



FIRST AMENDMENT TO THE
GOODRICH PETROLEUM CORPORATION
MANAGEMENT INCENTIVE PLAN


THIS FIRST AMENDMENT (the “First Amendment”) to the Goodrich Petroleum
Corporation Management Incentive Plan, as amended from time to time (the
“Plan”), is effective December 8, 2016 (the “Effective Date”), and is made by
Goodrich Petroleum Corporation (the “Company”).
W I T N E S S E T H:


WHEREAS, the Company previously adopted the Plan, under which the Company is
authorized to grant equity-based incentive awards to employees and service
providers of the Company and its subsidiaries and certain members of the board
of directors (“Board”) of the Company;
WHEREAS, Sections 4(a) and 7 of the Plan provides that any committee designated
by the Board to administer the Plan (the “Committee”) will determine the number
of shares of Company common stock (“Shares”) to be granted under the Plan
following the initial grant of Shares under the Plan; and


WHEREAS, Section 4(a) provides that the “Committee will determine the number of
additional Shares to be granted after the Effective Date to Employees,
Consultants and Directors as part of the Company’s long term incentive plan
pursuant to the Plan”; and


WHEREAS, Section 7 of the Plan provides that the “Board or the Committee may
amend, alter, suspend, discontinue or terminate grants made under the Plan after
the Effective Date without the consent of any stockholder, Participant, other
holder or beneficiary of an Award, or other Person”; and


WHEREAS, the Committee has determined that it is desirable to amend the Plan in
the manner contemplated hereby.


NOW, THEREFORE, the Plan shall be amended as of the Effective Date as set forth
below.


1.     Section 4(a) of the Plan is hereby amended to add the following:


Effective as of December 8, 2016, 1,000,000 additional Shares are reserved and
available for delivery with respect to Awards.


2.     Except as set forth above, the Plan shall continue to read in its current
state.


[Remainder of Page Intentionally Left Blank.]


    
IN WITNESS WHEREOF, the Company has caused the execution of this First Amendment
by its duly authorized officer, effective as of the Effective Date.




GOODRICH PETROLEUM CORPORATION




By:    /s/ Michael J. Killelea
Michael J. Killelea
Executive Vice President, General Counsel and Corporate Secretary
    
Date:    January 12, 2017




